Case 1:20-cr-10124-DPW Document 1 Filed 07/01/20 Page 1 of 6




                                                20cr10124
Case 1:20-cr-10124-DPW Document 1 Filed 07/01/20 Page 2 of 6
Case 1:20-cr-10124-DPW Document 1 Filed 07/01/20 Page 3 of 6
Case 1:20-cr-10124-DPW Document 1 Filed 07/01/20 Page 4 of 6
Case 1:20-cr-10124-DPW Document 1 Filed 07/01/20 Page 5 of 6
Case 1:20-cr-10124-DPW Document 1 Filed 07/01/20 Page 6 of 6




                                    T/PSFFO"3VTTP

                                                     BU1.
